Citation Nr: 1441899	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-44 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability, to include whether new and material evidence has been received to reopen a previously-denied claim.

2.  Entitlement to a temporary total evaluation based on right knee surgery in February 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that reopened a previously-denied claim of entitlement to service connection for a right knee disorder and denied the claim on the merits.  The same rating decision denied a temporary total evaluation for surgery and convalescence after right knee surgery.

Even though the RO reopened the service connection claim and adjudicated on the merits, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the service connection claim as shown on the title page.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in October 2013; a transcript of her testimony is of record.  In conjunction with the hearing she submitted additional medical evidence directly to the Board in the form of a medical opinion by a private physician; she included a waiver of original RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

For the reasons explained below, the claims for service connection for a right knee disability on the merits and the claim for a temporary total rating for right knee surgery in February 2009 are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee disorder was denied by a rating decision in February 2007; the Veteran did not appeal the decision or submit material evidence within the appeal period and that decision is final.

2.  Evidence added to the record since February 2007 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder; it is thus both new and material.


CONCLUSION OF LAW

The requirements to reopen the previously-denied claim of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO issued a rating decision in February 2007 that denied service connection for a right knee disorder, based on a finding that there was no evidence that the claimed right knee disorder was incurred in or otherwise directly associated with service.  The Veteran was notified of the decision but did not file an appeal or submit additional material evidence within the appeal period.  The rating decision of February 2007 is accordingly final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

New evidence associated with the claim includes a statement by Dr. HB that the Veteran's right knee disorder is proximately caused by the service-connected left knee disability.  Because this evidence establishes medical opinion supporting a new theory of causation (secondary service connection) not previously considered, it relates to one element of service connection that was not previously present.  Thus, the Board finds this medical statement constitutes new and material evidence regarding entitlement to service connection for a right knee disorder as secondary to the service-connected left knee disability.  Therefore, the criteria are met to reopen the previously-denied claim and the appeal is granted to that extent.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened, and to this extent only the appeal is granted.


REMAND

Reopening the claim for service connection for a right knee disability does not end the inquiry.  The claim for service connection must next be addressed on the merits.  However, upon review of the record, the Board finds that additional development is necessary. 

The file contains a VA examination report in September 1985 in which the Veteran reported having had surgery on her right knee in May 1985 for torn cartilage.  

In her May 2009 claim the Veteran asserted that following left knee replacement surgery two years before she had to shift weight off her left knee, which caused excessive pressure on the right knee resulting in the need for right knee replacement.  She also reported that she had previous right knee surgery in August 2005 for meniscal tear.

Following an August 2009 VA examination, the examiner opined that it was not likely that the Veteran's right knee condition is secondary to her left knee disability.  As rationale, the examiner stated that based on his medical clinical experience, the lapse of time between the left and right knee disorders showed they were not reasonably sequential to each other.

In conjunction with her videoconference hearing, the Veteran submitted a "nexus statement" questionnaire signed by Dr. HB dated in September 2013.  Dr. HB indicated by checkmark that he had reviewed treatment records since the Veteran's discharge from service and also indicated by checkmark that he believed the right knee condition to be proximately secondary to the left knee condition; although the questionnaire asked Dr. HB also to clarify the degree of probability of his opinion (50/50 probability versus 51 percent or more probability) he did not do so.  As rationale for his opinion, Dr. HB stated that as a result of her left knee disability the Veteran had to rely heavily on her right knee, which wore out. 
 
The Board notes that neither opinion provided a sufficient rationale for the conclusion reached, nor did the opinions address the question of secondary service connection based on aggravation.  Accordingly, an additional opinion is warranted.

The claim for a temporary total evaluation for right knee surgery is inextricably intertwined with the claim for service connection for the right knee disability and must be remanded as well.  

Accordingly, the issues are REMANDED for the following actions:

1  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for a right knee disability.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  In addition, obtain relevant VA treatment records dating since April 2009.  If any requested records are not available, the Veteran should be notified of such. 

2.  The Veteran should be afforded a VA knee examination to determine the current nature and severity of her right knee disability and to obtain an opinion as to whether such condition was caused or aggravated by the service connected left knee condition.  The claims folder should be made available to the examiner for review before the examination.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Provide an opinion as to whether it is at least as likely as not (50% probability or greater) that the Veteran's right knee disability was caused by the service connected left knee disability, to include the contention that having to favor her left knee put more strain on the right knee.  Please explain the medical basis for the conclusion reached.
b. If not caused by the service connected left knee disability, please provide an opinion as to whether it is at least as likely as not the left knee condition permanently worsened the underlying right knee disability beyond normal progression (versus temporary exacerbation of symptoms).   If the right knee disability was permanently worsened beyond normal progression (aggravated) by the service connected left      knee disability, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the right knee disability.  Please explain the medical basis for the conclusion reached.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


